Citation Nr: 0315404	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-15 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from August 1995 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This law redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim and includes an 
enhanced duty to notify him as to the information and 
evidence necessary to substantiate his claim.  The record 
does not reflect that the RO has properly notified the 
veteran as to the information and evidence necessary to 
substantiate his claim for service connection for residuals 
of a low back injury.  

In addition, the Board notes that the veteran has submitted 
statements by several fellow servicemen regarding an accident 
during service in which he has claimed he injured his back.  
Further, the medical evidence reflects treatment for low back 
strain.  The Board believes that an examination and medical 
opinion concerning the nexus between the current low back 
disorder and the in-service accident would be helpful.  

Therefore, this case is REMANDED to the RO for the following 
additional action:  

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for a low back disorder since 
his separation from service.  The RO 
should then request copies of the records 
of all treatment indicated by the veteran 
that are not already of record.  All 
records obtained should be associated 
with the claims file.  

3.  The RO should then schedule the 
veteran for an orthopedic examination.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all complaints, 
pertinent clinical findings, and 
diagnoses regarding any current low back 
disability.  The examiner should also be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current back disorder resulted 
from the veteran's fall from a moving 
vehicle in service.  The opinion should 
be supported by adequate rationale.  

4.  Upon completion of all requested 
development, the RO should again review 
the veteran's claim.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



